Case 16-15301        Doc 60     Filed 12/10/18     Entered 12/10/18 12:30:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-15301
         Debbie T Turner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/04/2016.

         2) The plan was confirmed on 09/30/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $102,050.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15301      Doc 60     Filed 12/10/18     Entered 12/10/18 12:30:08                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $15,230.77
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $15,230.77


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $807.32
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,807.32

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP             Unsecured          718.00        753.20           753.20           0.00       0.00
 CREDIT FIRST NA              Unsecured          447.00        466.45           466.45           0.00       0.00
 EVERHOME MORTGAGE/EVERBANK   Secured         1,008.55       1,008.55         1,008.55        265.73        0.00
 EVERHOME MORTGAGE/EVERBANK   Secured              0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          825.00        860.68           860.68           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          659.00        722.42           722.42           0.00       0.00
 MERRICK BANK                 Unsecured       4,197.00       1,917.68         1,917.68           0.00       0.00
 ONEMAIN                      Secured         9,596.24         370.96         9,596.24      6,962.77     767.11
 PORTFOLIO RECOVERY ASSOC     Unsecured          370.00        412.14           412.14           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          122.00        122.63           122.63           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          304.00        304.21           304.21           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       2,100.00       1,120.42         1,120.42           0.00       0.00
 QUANTUM3 GROUP               Unsecured          680.00        680.62           680.62           0.00       0.00
 ADVENTIST HOSPITAL           Unsecured          223.00           NA               NA            0.00       0.00
 SYNCHRONY BANK               Unsecured          603.00           NA               NA            0.00       0.00
 CAPITAL ONE                  Unsecured       3,807.00            NA               NA            0.00       0.00
 FIRST PREMIER BANK           Unsecured          701.00           NA               NA            0.00       0.00
 TARGET                       Unsecured       2,042.00            NA               NA            0.00       0.00
 GLEN OAKS                    Unsecured          150.00           NA               NA            0.00       0.00
 HOME DEPOT CREDIT SERVICES   Unsecured       1,088.00            NA               NA            0.00       0.00
 NATIONWIDE CREDIT            Unsecured           20.00           NA               NA            0.00       0.00
 QUEST DIAGNOSTICS            Unsecured           48.00           NA               NA            0.00       0.00
 SUBURBAN PULMONARY           Unsecured          161.00           NA               NA            0.00       0.00
 SUBURBAN RADIOLOGISTS        Unsecured           55.00           NA               NA            0.00       0.00
 SUPERIOR AMBULANCE           Unsecured          408.00           NA               NA            0.00       0.00
 CONTINENTAL FINANCE          Unsecured          506.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-15301       Doc 60         Filed 12/10/18    Entered 12/10/18 12:30:08                  Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled        Asserted      Allowed         Paid           Paid
 SPRINGLEAF FINANCIAL              Unsecured           0.00             NA           NA             0.00         0.00
 CODILIS & ASSOC/RIVERSOURCE LIF   Unsecured           0.00             NA           NA             0.00         0.00
 CREDIT ONE BANK                   Unsecured      3,832.00              NA           NA             0.00         0.00
 DUPAGE MEDICAL GROUP              Unsecured          78.00             NA           NA             0.00         0.00
 FIRST NATIONAL BANK               Unsecured      1,285.00              NA           NA             0.00         0.00
 FIRST SAVINGS CREDIT CARD         Unsecured      1,509.00              NA           NA             0.00         0.00
 LANE BRYANT RETAIL                Unsecured      2,994.00              NA           NA             0.00         0.00
 LUMEN CARDIO                      Unsecured          38.00             NA           NA             0.00         0.00
 MERCHANTS CREDIT                  Unsecured      1,608.00              NA           NA             0.00         0.00
 WELLS FARGO HOME MORTGAGE         Secured        9,215.30         9,215.30     9,215.30       2,427.84          0.00
 WELLS FARGO HOME MORTGAGE         Secured             0.00            0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00                   $0.00
       Mortgage Arrearage                                 $10,223.85             $2,693.57                   $0.00
       Debt Secured by Vehicle                             $9,596.24             $6,962.77                 $767.11
       All Other Secured                                       $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                           $19,820.09             $9,656.34                 $767.11

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
        All Other Priority                                        $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                  $7,360.45                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                                $4,807.32
        Disbursements to Creditors                               $10,423.45

 TOTAL DISBURSEMENTS :                                                                            $15,230.77




UST Form 101-13-FR-S (9/1/2009)
Case 16-15301        Doc 60      Filed 12/10/18     Entered 12/10/18 12:30:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
